Filed 8/1/19 by Clerk of Supreme Court
                       IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                  2019 ND 209


 In the Matter of Reciprocal Discipline of William G. Scher, a Person Previously
                 Admitted to the Bar of the State of North Dakota


                                  No. 20190192



       Recommendation for Reciprocal Discipline.
       DISBARMENT ORDERED.
       Per Curiam.
[¶1]   On June 18, 2019, the North Dakota Disciplinary Board notified the Supreme
Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal
discipline of William G. Scher. The record reflects that the District of Columbia
Court of Appeals disbarred Scher for engaging in the unauthorized use of entrusted
funds in the amount of $29,118.67 for his own purposes and engaging in a subsequent
dishonest explanation that the misuse of the funds was inadvertent.
[¶2]   Scher was admitted to practice law in North Dakota on January 28, 1993, but
has never been licensed. He resigned his license in New York in lieu of discipline.
The District of Columbia Court of Appeals based his disbarment on New York’s
findings. Scher was also disbarred in New Jersey.
[¶3]   On April 24, 2019, the Disciplinary Board served notice under N.D.R. Lawyer
Discipl. 4.4(B) that a certified copy of an order was entered by the District of
Columbia Court of Appeals was received. No current address is known for Scher.
In the Findings of Fact, Conclusions of Law and recommendation for Discipline, the
Chair of the North Dakota Disciplinary Board stated mail to Scher’s most recent
addresses was returned as undeliverable. Mail to Scher from this Court was also
returned as undeliverable. Therefore, on April 24, 2019, service of the notice was
made by the North Dakota Disciplinary Board on the Clerk of the North Dakota
Supreme Court under Admission to Practice R. 1. The notice informed Scher he had
30 days to file any claim that imposition of the identical discipline in North Dakota
would be unwarranted and the reasons for the claim. No response was received from
Scher. On June 18, 2019, the Disciplinary Board filed its recommendation that Scher
be disbarred.
[¶4]   The Court considered the matter, and
[¶5]   ORDERED, that William G. Scher is DISBARRED from the practice of law
in North Dakota, effective upon entry of judgment in this matter.
[¶6]   IT IS FURTHER ORDERED, that Scher must comply with N.D.R. Lawyer
Discipl. 6.3 regarding notice.
[¶7]   IT IS FURTHER ORDERED, that reinstatement is governed by N.D.R.
Lawyer Discipl. 4.5.
[¶8]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Jerod E. Tufte
       Lisa Fair McEvers
       Jon J. Jensen




                                         2